                                            Case 4:19-cv-03425-JST Document 57 Filed 10/01/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       NIANTIC, INC.,                                  Case No. 19-cv-03425-JST
                                                         Plaintiff,
                                   9
                                                                                           SCHEDULING ORDER
                                                  v.
                                  10

                                  11       GLOBAL++, et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The Court hereby sets the following case deadlines pursuant to Federal Rule of Civil

                                  15   Procedure 16 and Civil Local Rule 16-10:

                                  16
                                                                           Event                                     Deadline
                                  17
                                             Early Neutral Evaluation complete                                 January 3, 2020
                                  18
                                             Deadline to add parties or amend the pleadings1                   January 24, 2020
                                  19

                                  20         Expert disclosures                                                June 15, 2020

                                  21         Fact discovery cut-off                                            June 30, 2020

                                  22         Expert rebuttal                                                   July 10, 2020
                                  23
                                             Motions to compel fact discovery                                  July 15, 2020
                                  24
                                             Expert discovery cut-off                                          August 7, 2020
                                  25
                                             Deadline to file dispositive motions                              August 19, 2020
                                  26
                                  27
                                       1
                                  28    After this deadline, a party may still seek amendment, but must demonstrate good cause. Fed. R.
                                       Civ. P. 16(b)(4).
                                           Case 4:19-cv-03425-JST Document 57 Filed 10/01/19 Page 2 of 2




                                   1                                       Event                                         Deadline

                                   2        Dispositive motion oppositions due                                   September 16, 2020
                                   3        Dispositive motion replies due                                       September 30, 2020
                                   4
                                            Pretrial conference statement due                                    December 18, 2020
                                   5
                                                                                                                 January 8, 2021 at
                                   6        Pretrial conference
                                                                                                                 2:00 p.m.
                                   7                                                                             January 25, 2021 at
                                            Trial
                                                                                                                 8:00 a.m.
                                   8

                                   9        Estimate of trial length (in days)                                   Eight

                                  10          This case will be tried to a jury.
                                  11          Counsel may not modify these dates without leave of court. The parties shall comply with
                                  12   the Court’s standing orders, which are available at cand.uscourts.gov/jstorders.
Northern District of California
 United States District Court




                                  13          The parties must take all necessary steps to conduct discovery, compel discovery, hire
                                  14   counsel, retain experts, and manage their calendars so that they can complete discovery in a timely
                                  15   manner and appear at trial on the noticed and scheduled dates. All counsel must arrange their
                                  16   calendars to accommodate these dates, or arrange to substitute or associate in counsel who can.
                                  17          Trial dates set by this Court should be regarded as firm. Requests for continuance are
                                  18   disfavored. The Court will not consider any event subsequently scheduled by a party, party-
                                  19   controlled witness, expert or attorney that conflicts with the above trial date as good cause to grant
                                  20   a continuance. The Court will not consider the pendency of settlement discussions as good cause
                                  21   to grant a continuance.
                                  22          IT IS SO ORDERED.
                                  23   Dated: October 1, 2019
                                  24

                                  25                                                    _______________________________________
                                                                                                       JON S. TIGAR
                                  26                                                             United States District Judge
                                  27

                                  28
                                                                                         2
